Citation Nr: 1618329	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease) to include as secondary to anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1970 to February 1981. This case comes before the Board of Veterans' Appeals (Board) on appeal from a St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) rating decision in February 2009 that, inter alia, (1) granted service connection for an anxiety disorder with depression, evaluated as 70 percent disabling; (2) granted service connection for gastroesophageal reflux disease (GERD), evaluated as 30 percent disabling; and (3) found the veteran had not submitted new and material evidence sufficient to reopen a claim for service connection for irritable bowel syndrome/irregular bowel (previously denied as a stomach condition).

An April 2015 Board decision (by a VLJ other than the undersigned) found sufficient new and material evidence to reopen the claim, but remanded the case for further development.  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 remand, as part of the rationale to reopen the claim, the Board determined that "the Veteran submitted private medical records showing treatment of his gastrointestinal symptomatology and a diagnosis of irritable bowel syndrome (IBS) from November 1999.  A September 2010 private treatment record includes a notation that the Veteran has had IBS since 1977."

In compliance with the April 2015 remand, the Veteran was provided a VA examination to determine the nature and etiology of the Veteran's gastrointestinal disorders.  The June 2015 VA examiner appeared to not agree that the Veteran was diagnosed with IBS. The examiner noted that the Veteran has been diagnosed with IBS, but for the date of diagnosis she wrote that it was "per Veteran while on active duty." She then wrote that there was "no evidence of a diagnosis of IBS while on active duty."  The examiner noted that the Veteran "is being treated for his self-reported 'GI symptoms.' These symptoms seem to be consistent with a diagnosis of constipation of which he was treated with on active duty."  The examiner opined that the Veteran's IBS was less likely as not related to his service because (1) "there is no evidence of a diagnosis of IBS or a chronic GI disability while on active duty," and (2) the Veteran's history of "somatic complaints" made it difficult to ascertain which symptoms were somatic and which were not. The examiner did not discuss the November 1999 diagnosis of IBS or the September 2010 private treatment note that indicated a nexus to service.

The Board finds that the June 2015 VA examination is inadequate to decide the claim and a remand for corrective action is necessary to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). First, the rationales provided by the examiner to support her conclusions suggest she did not accept the Veteran's report of symptoms during service but do not state, for example, that she had reason to believe the Veteran was medically malingering. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995) (Board is responsible for analyzing the credibility and probative value of evidence), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (distinguishing the roles of the medical examiner and the VA adjudicator), rev'd on other grounds by Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). Second, the June 2015 examiner did not address the November 1999 IBS diagnosis or the September 2010 private treatment note opinion in favor of a nexus to service. Accordingly, although the Board regrets the additional delay, the matter must be remanded for corrective action.

In addition, the June 2015 examiner's statement that it was difficult to determine which of the Veteran's symptoms are "somatic" may indicate a connection between the Veteran's gastric symptoms and his service-connected anxiety disorder. Therefore, on remand, given the Veteran's history and the June 2015 examiner's suggestion that the Veteran's gastric difficulties may be psychosomatic, the AOJ should obtain a medical opinion regarding whether any diagnosed gastrointestinal disorders may be as secondary to the Veteran's service-connected anxiety disorder. 

Finally, the June 2015 VA examination indicated the Veteran is receiving Social Security Disability Insurance (SSDI) payments.  However, the claims file does not contain any records from the Social Security Administration (SSA). Because SSA records are constructively of record, and medical records underlying an award of SSA disability benefits may contain pertinent information, they must be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain from SSA complete copies of all records pertaining to the Veteran's claims for SSA disability benefits, including copies of any/all decisions allowing and/or denying him such benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation.

2. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for any gastrointestinal disorders, to specifically include records of treatment/evaluation for irritable bowel syndrome provided by Dr. Koshy and Dr. Koretsky, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3. After the above development is completed, the AOJ should arrange for the Veteran to receive an examination by a gastroenterologist other than the June 2015 examiner to determine the nature and etiology of any gastrointestinal symptoms, including IBS (but excluding the already-service-connected GERD). The entire record must be reviewed by the examiner in conjunction with the examination. Based this review and examination, the examiner should:

a.	 provide any relevant diagnosis and, for each diagnosed gastrointestinal disorder (other than GERD), the examiner should opine as to the following.

b.	Is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder (other than GERD) is the result of active service or was incurred during service?  The examiner should specifically consider and provide an opinion on the September 2010 private treatment note that describes IBS as being a problem since 1977.

c.	Is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder (other than GERD) is proximately due to his service-connected anxiety disorder?

d.	To the extent possible, the examiner should determine which gastrointestinal symptoms are somatic and which are not and, where possible, identify the physical cause of any such symptoms. If it is not possible to make this determination, the examiner should so opine and provide an explanation. 

The Board reminds the examiner that the inability to determine whether or not symptoms are somatic does not provide support for a negative nexus opinion.

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate. 

4. After the development in paragraphs (2) and (3) is completed, the AOJ should also arrange for the Veteran to be examined by a mental health provider to determine the nature and etiology of any diagnosed gastrointestinal disorder (other than GERD) or gastrointestinal symptoms that might be psychosomatic in nature. The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, for any diagnosed gastrointestinal disorder (other than GERD) or gastrointestinal symptoms, the examiner should opine as to the following:

a.	Is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder (other than GERD) or gastrointestinal symptoms are proximately due to the Veteran's service-connected anxiety disorder with depression?  

b.	Is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder (other than GERD) or gastrointestinal symptoms have been aggravated by the Veteran's service-connected anxiety disorder? (in this case, aggravation means that the gastrointestinal disorder has permanently increased in severity beyond the natural progression of the disorder as a result of the anxiety disorder).

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate. 

5. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

